DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s amendments and arguments, see remarks pages 6-10, filed October 29, 2021, with respect to the rejection of claims 1-14 under 35 U.S.C. 101 have been fully considered and are persuasive.  The rejection of the claims have been withdrawn. 
Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: 
	Regarding claim 1, the prior art of record fails to anticipate or render obvious the processor estimates the correction term based on a model of magnetic disturbances change between two sampling times and an a priori estimation of an amplitude of the magnetic disturbances, wherein the model of magnetic disturbances change is determined beforehand to take into account a spatial correlation of changes in magnetic disturbances, and wherein the processor corrects the predicted heading with the correction term and determines the heading of the moving object from the predicted heading corrected by the correction term, and provides the heading of the moving object, in combination with all other limitations as presented by Applicant.
	Claims 2-14 are allowed by virtue of their dependence on claim 1.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Tu et al. in U.S. Patent 9,506,755 teaches “Apparatus and methods to compensate hard iron and soft iron magnetic interference in magnetic sensing devices” (Abstract).
	Funk et al. in U.S. Patent Publication 2017/0307404 teaches “Methods for calibrating a body-worn magnetic sensor by spinning the magnetic sensor 360 degrees to capture magnetic data” (Abstract).
	Anderson in U.S. Patent Publication 2014/0297212 teaches “A method for compensating for a misalignment angle between an accelerometer and a magnetometer includes applying a corrective rotation to collected accelerometer data or magnetometer data based on an estimated misalignment angle between an axis of the accelerometer and an axis of the magnetometer” (Abstract).
	Bhattacharyya n U.S. Patent 10,809,317 teaches “compensating magnetic field sensor readings in electronic systems” (column 1 lines 12-15).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MISCHITA HENSON whose telephone number is (571)270-3944. The examiner can normally be reached Monday-Thursday 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MISCHITA L HENSON/Primary Examiner, Art Unit 2865